Citation Nr: 1501892	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  14-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES
 
1.  Entitlement to an initial compensable evaluation for acute myelogenous leukemia (AML) prior to December 31, 2008.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for a depressive disorder.
 
(The issues of entitlement to initial compensable evaluations for a gunshot wound entrance scar on the left back and thoracotomy scars of the mid-axillary line at T4 and T6, as well as entitlement to an evaluation in excess of 20 percent for gunshot wound residuals to Muscle Groups II and III, to include whether separate evaluations should be assigned for Muscle Groups II and III, will be the subject of a separate decision.) 
 
 
REPRESENTATION
 
Appellant represented by:  Polly Murphy, Attorney-at-Law
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1966 to May 1968.  He died in July 2009.  The Veteran's widow has been substituted as the Appellant.  
 
This case comes to the Board of Veterans' Appeals (Board) in part from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted entitlement to service connection and a 10 percent evaluation for depressive disorder, effective from January 9, 2008.  The Veteran voiced his disagreement with the assigned rating and in August 2012 a Statement of the Case was issued.  The  Appellant subsequently perfected the appeal and the current appeal ensued.
 
In May 2012, the Board remanded the case for additional development.  In a June 2013 rating decision VA awarded a 100 percent evaluation for acute myelogenous leukemia, effective from December 31, 2008, the date the Veteran's leukemia came out of remission.  Prior to that time, the Veteran's leukemia had been evaluated as noncompensably disabling since February 27, 2003.  The case is now, once more, before the Board for appellate review.  
 
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  
 
 
REMAND
 
As noted above, a 100 percent evaluation was awarded for leukemia effective from December 31, 2008, the date the Veteran's leukemia was considered to have come out of remission.  In pertinent part, it is argued that, prior to December 31, 2008, the Veteran was, in fact, suffering from symptomatology associated with leukemia sufficient to warrant the assignment of a compensable evaluation.  
 
In this regard, a review of the record would appear to indicate that the date for assignment of a 100 percent evaluation for relapsing leukemia was based on correspondence from the Veteran's private oncologist dated on December 31, 2008.  However, accompanying that correspondence was a consultation note from that same oncologist to the effect that the Veteran had been experiencing symptoms of progressive fatigue, nonproductive cough, and occasional low-grade fever.  Further noted was that the Veteran had been evaluated by a physician in his home, who recommended that he come for evaluation.  According to the Veteran's oncologist, on review of his records, there was information from the Veteran's physician in Oklahoma, a Dr. Hughes, dated on December 1, 2008, in which it was noted that on that day, the Veteran had pallor, though with no other major abnormalities.  Laboratory studies reportedly revealed a white count of only 2,600, while hemoglobin was 13.  Mean corpuscular volume was 99.5, and platelets were 215,000.  White cell differential revealed a mild neutropenia, while the Veteran's folate and B-12 levels were within normal limits.  
 
In December 31, 2008 correspondence it was noted that, over the course of the prior several weeks, the Veteran had experienced symptoms of fatigue and a low-grade fever.  Further noted was that recent laboratory studies by Dr. Hughes, the Veteran's referring physician, revealed abnormal white cells in the blood, in addition to mild leukopenia.  A bone marrow examination confirmed what had previously been suspected, that is, a recurrence of myelodysplasia/acute myelogenous leukemia.  Based on such findings, it is unclear whether the Veteran did, in fact, suffer a relapse of and/or come out of remission from his acute myelogenous leukemia prior to December 31, 2008.
 
Finally, based on hearing testimony provided in May 2014 it is unclear whether, prior to and at the time of his death, the Veteran was in receipt of Social Security disability benefits.  Where, as in this case, VA has actual notice that the Veteran may have been or was receiving disability benefits from the Social Security Administration, and that such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).
 
Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:
 
1.  The AOJ should contact the Social Security Administration and request that they provide a copy of the decision and all medical records used in approving the Veteran's claim for Social Security disability benefits.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2.  The AOJ should then contact Dr. Dennis Hughes of 2120 West Elk Avenue, Duncan, Oklahoma, 73553 and request that he provide copies of any and all records of his evaluation and/or treatment of the Veteran and/or treatment prior to December 31, 2008.  Any such evidence, once obtained, should be incorporated in the claims folder.  The appellant should be requested to sign the necessary authorization for release of any private medical records to the VA.  Moreover, all attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be included in the claims file.  In addition, the appellant and her attorney should be informed of any such problem.
 
3.  The AOJ should then contact the appellant and request that she contact the Veteran's oncologist, Dr. Joseph W. Fay, of Texas Oncology in Dallas, Texas.  In this regard, she should request that Dr. Fay provide an opinion in writing addressing when it became factually ascertainable that the Veteran had at least as likely as not suffered a relapse of his acute myelogenous leukemia.  That opinion, if obtained, should be made a part of the Veteran's claims folder.
 
4.  After providing the appellant a reasonable period of time to respond, the AOJ should readjudicate the appellant's claim for an initial compensable evaluation for acute myelogenous leukemia prior to December 31, 2008, as well as her claim of entitlement to an initial evaluation in excess of 10 percent for a depressive disorder.  Should any benefit sought on appeal remain denied, the appellant and her attorney should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since February 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

